Citation Nr: 0001085	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) on the basis of an adopted dependent 
grandchild.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1950 to 
September 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the appellant's claim seeking 
entitlement to additional DIC benefits on the basis of an 
adopted dependent grandchild.  

In the appellant's December 1997 Substantive Appeal, she 
requested a hearing at the local office.  Such a hearing was 
scheduled for February 1998, but the appellant had to cancel.  
In July 1998, the veteran's representative clarified to the 
Board that no further hearing was desired.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1979.

2.  Following the veteran's death, the appellant applied for 
VA burial and death benefits in 1979 and 1980; in her 
applications, filed over her signature, she did not indicate 
that she and the veteran had any children during their 
marriage nor did she indicate that she had any dependent 
children.

3.  In October 1997, the appellant indicated that her 
granddaughter was a dependent, and that she was born too late 
to be the veteran's child. 

4.  On August 18, 1997, the appellant adopted her 
granddaughter, who was born in 1986.  



CONCLUSION OF LAW

The requirements for recognition of the appellant's 
granddaughter, S. J. S., as the veteran's child for the 
purpose of VA benefits have not been met. 38 U.S.C.A. §§ 101 
(4), 1311 (b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.5 (e) 
(3), 3.57(a), (c), 3.210 (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A copy of a death certificate shows that the veteran died on 
April [redacted], 1979.  

In June 1979, the widow submitted an application for burial 
benefits.  There was a section asking whether were any 
surviving children; however, she left this section blank.  

In the widow's February 1980 application for DIC, she left 
the "information concerning children" portion of the 
application blank.  

By rating decision dated March 1980, the widow was granted 
service connection for the cause of the veteran's death.  

On VA Form 21-686c, Declaration of Status of Dependents, 
received on October 20, 1997, the appellant listed the name 
of her granddaughter as a dependent.  She noted that the 
granddaughter was born on November [redacted], 1986, that she had had 


legal custody of her granddaughter since September 1992, and 
that she had legally adopted her on August 18, 1997.   

On VA Form 21-686c, Declaration of Status of Dependents, 
received on October 24, 1997, the appellant provided the same 
information as on the Declaration of Status of Dependents 
form received on October 20, 1997.  She attached a copy of a 
certificate of adoption, showing that she had legally adopted 
her granddaughter, 
S. J. S., on August 18, 1997.  

In the appellant's December 1997 Notice of Disagreement, she 
stated that she was the surviving spouse of the veteran's 
household, and was in receipt of DIC benefits as the 
surviving spouse.  She stated that she had not remarried and 
felt that she had met the requirement under 38 C.F.R. § 3.57 
(c) (3).  

In the appellant's December 1997 Substantive Appeal, she 
stated that she and her granddaughter were survivors of the 
veteran's household, and therefore entitlement to additional 
allowance was in order.  

In a statement received at the Board in February 1998, the 
appellant stated that she applied for benefits for her 
granddaughter whom she had adopted legally in August 1997.  
She stated that her granddaughter was born in her home and 
had lived with her for the past 9 years.  She stated that the 
parents of the granddaughter were alcoholics and drug 
abusers.  She stated that the granddaughter was born in 
November 1986 and was now 11.





Analysis

Among other requirements, the term "child" means a legally 
adopted child.  A person shall be deemed, as of the date of 
death of a veteran, to be the legally adopted child of such 
veteran if such person was at the time of the veteran's death 
living in the veteran's household and was legally adopted by 
the veteran's surviving spouse before August 26, 1961, or 
within two years after the veteran's death; 38 U.S.C.A. § 101 
(4) (West 1991).  

If there is a surviving spouse with one or more children 
below the age of eighteen of a deceased veteran, the 
dependency and indemnity compensation paid monthly to the 
surviving spouse shall be increased by $215 for each such 
child.  38 U.S.C.A. § 1311 (b) (West 1991 & Supp. 1999).

If there is a surviving spouse with one or more children 
under the age of 18 (including a child not in the surviving 
spouse's actual or constructive custody), the total amount of 
DIC payable shall be increased by the amount set forth in 
38 U.S.C.A. § 1311 (b) for each child.  38 C.F.R. § 3.5 (e) 
(3) (1999).  

The term "adopted child" includes, as of the date of death 
of a veteran, such a child who: (1) was living in the 
veteran's household at the time of the veteran's death, and 
(2) was adopted by the veteran's spouse under a decree issued 
within 2 years after August 25, 1959, or the veteran's death 
whichever is later, and (3) was not receiving from an 
individual other than the veteran or the veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to constitute the major portion of the 
child's support. 38 C.F.R. § 3.57(c) (1999).



38 C.F.R. § 3.210(c) (1999) provides further guidance 
regarding the definition and criteria for "adopted child."  
Except as provided in paragraph (c)(1) of this section 
evidence of relationship will include a copy of the decree of 
adoption or a copy of the adoptive placement agreement and 
such other evidence as may be necessary.  38 C.F.R. § 
3.210(c)(2) (1999) provides that as to a child adopted by the 
veteran's surviving spouse after the veteran's death, the 
statement of the adoptive parent or custodian of the child 
will be accepted in absence of information to the contrary, 
to show that the child was a member of the veteran's 
household at the date of the veteran's death and that 
recurring contributions were not being received for the 
child's maintenance sufficient to provide for the major 
portion of the child's support, from any person other than 
the veteran or surviving spouse or from any public or private 
welfare organization which furnished services or assistance 
to child.

The appellant contends that her granddaughter is an adopted 
child for DIC purposes.  However, pursuant to 38 C.F.R. § 
3.57(c) (1999), in order for the child in question to be the 
"adopted child" of the veteran, the "child" must have been 
living in the veteran's household at the time of the 
veteran's death and must have been adopted by the veteran's 
spouse under a decree issued within 2 years after August 25, 
1959, or the veteran's death, whichever is later. 

The certificate of adoption shows that the appellant adopted 
her grandchild on August 18, 1997, which was over 18 years 
after the veteran's death.  By the appellant's statements, 
her granddaughter was not even born until November 1986, 
which was more than 7 years after the veteran's death.  While 
the circumstances of this particular case are unfortunate, as 
the appellant's granddaughter was not born until after the 
veteran's death, there is no possibility that the appellant's 
granddaughter may be deemed the adopted child of the veteran.



Accordingly, the criteria for recognition of the appellant's 
granddaughter as the "adopted child" of the veteran have 
not been satisfied. 38 U.S.C.A. § § 101 (4), 1311 (b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.5 (e), 3.57(c), 3.210(c) 
(1999). 


ORDER

Entitlement to additional DIC benefits on the basis of an 
adopted dependent grandchild is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







